        CASE 0:17-cv-03058-SRN-HB Doc. 205 Filed 09/26/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


BROCK FREDIN,
                                                Case No. 0:17-CV-03058-SRN-HB
                     Plaintiff,

       --against--
                                                PLAINTIFF’S SUR-REPLY
LINDSEY MIDDLECAMP,


                     Defendant.




      Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this sur-reply

in response to Defendant Lindsey Middlecamp’s (“Defendant”) motion for summary

judgement including Defendant’s motion to strike response and subsequent reply papers:

                                      SURREPLY

      1.     At issue in this case is Defendant’s republication and endorsement of per se

   defamatory statements. Specifically, Defendant posted “[t]he power of sharing. Within

   hours of the stalking post going up, a rape survivor comes forward. He remains free.

   (Shared w/her permission)“

      2.     In this proceeding, Plaintiff’s submissions, including submissions under

   oath, and during deposition testimony, Plaintiff has vehemently denied any such

   allegations.

      3.     Defendant asserts that her statements are true. In support of this, she has

   submitted a phony unsigned affidavit from Ms. Kreil. Notably, Ms. Kreil was not

                                            1
        CASE 0:17-cv-03058-SRN-HB Doc. 205 Filed 09/26/20 Page 2 of 2




   deposed during discovery, not listed as a witness, and her name has been withheld for

   several years while this matter was pending. Even more important, Ms. Kreil’s

   affirmation was attached in summary judgement reply papers and not Defendant’s

   original summary judgement motion in an attempt to unethically sandbag Plaintiff with

   new alleged facts.

      4.     The standard for granting a summary judgement motion is that the movant

   i.e. Defendant must show “there is no genuine dispute as to any material fact”. Fed. R.

   Civ. Proc. R. 56(a) The key material issue in this case is whether Defendant and Ms.

   Kreil’s statements that Plaintiff “raped” Ms. Kreil are true, if they are (which they are

   not), Defendant is entitled to a defamation claim of truth. If the statements are not true,

   Defendant’s statements are per se defamatory entitling Plaintiff to relief.

      5.     The key material fact i.e. did Plaintiff rape Ms. Kreil is without question in

   dispute. Plaintiff adamantly denies raping Ms. Kreil. Defendant and Ms. Kreil assert

   that Plaintiff did rape Ms. Kreil. Consequently, there is a genuine dispute as to the

   material facts of this case and summary judgement is therefore inappropriate and the

   material issue whether or not Plaintiff raped Ms. Kreil must be determined by a jury.


Dated: September 26, 2020



                                                  s/ Brock Fredin
                                                  Brock Fredin
                                                  Saint Croix Co., WI 54016
                                                  (612) 424-5512 (tel.)
                                                  brockfredinlegal@icloud.com
                                                  Plaintiff, Pro Se

                                              2
